Citation Nr: 1643282	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1993 to September 1997, September 1997 to August 1999, and October 2001 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of entitlement to service connection for temporomandibular joint disorder (TMJ) has been raised by the record in an August 2003 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by a letter dated in January 2011.

Duty to Assist 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, and VA treatment records have been associated with the evidentiary record.  

The record indicates that the Veteran had filed a claim for Social Security Administration (SSA) benefits that had been denied.  See July 2010 SSA Inquiry.  Although the Veteran's SSA claim was denied, the medical records used to adjudicate the claim may contain pertinent medical information.  However, the evidence shows that the SSA records are not pertinent to the hearing loss issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  In this instance, the evidence in the file, to include the Veteran's statements, does not show that the SSA records would be relevant to the hearing loss claim because they are related to the Veteran's depression and fibromyalgia disabilities.  See, e.g., December 2009 VA treatment records (indicating that the Veteran was applying for disability due to her depression which is a result of her fibromyalgia) and May 2010 VA examination (noting the Veteran was in the process of applying for disability retirement because of her fibromyalgia).  The Board therefore concludes that the file does not establish a reasonable possibility that the SSA records are relevant to the hearing loss claim on appeal, and it is not necessary to attempt to obtain these records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In December 2013, the Veteran was afforded a VA audiological examination.  The December 2013 examiner considered the Veteran's service treatment records, and conducted a physical examination, including pure tone audiometric testing and speech recognition testing using the Maryland CNC word list.  In April 2014, another VA examiner reviewed the claims file and provided an addendum opinion.  Given the foregoing, the Board finds the December 2013 examination report and April 2014 addendum opinion to be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends that she has bilateral hearing loss related to her significant noise exposure during service.  Specifically, she has reported trouble with her hearing beginning from the time she was in service.  She reported that her hearing loss currently causes her difficulties understanding in-person conversations and telephonic communications. 

The service treatment records are silent for any complaints, diagnoses of, or treatment for, hearing-related problems in service.  The Veteran's hearing was within normal limits for VA purposes on her August 1993 enlistment examination, and she did not report any hearing trouble on her August 1993 Report of Medical History.  The Veteran was not afforded a discharge examination, and no audiological examination was performed at the time of her separation from service. 

The Veteran filed her claim for hearing loss in November 2010.  There is only one audiological examination of record during the appeal period.  In December 2013, the Veteran was afforded a VA audiologial examination.  The pure tone thresholds, in decibels, in relevant part were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
30
LEFT
5
0
5
20
20

The Veteran's speech discrimination score was reported as 96% for the right ear and 100% for the left ear using the Maryland CNC word list.  The audiologist found normal hearing in the left ear.  The audiologist noted that there was sensorineural hearing loss in the frequency ranges of 500-4000 Hertz and 6000 Hertz or higher in the right ear, but added that hearing loss at these levels was not considered a disability for VA purposes. 

Following a review of the December 2013 examination report, a VA examiner provided an addendum opinion in April 2014.  The April 2014 VA examiner noted that although the Veteran's hearing had deteriorated since her April 1993 examination and would not be considered "excellent hearing," the results of her latest audiological examination were "normal bilaterally by VA standards." 

The evidence does not show that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC test are less than 94 percent.  Accordingly, the Board finds that the criteria under 38 C.F.R. § 3.385 to consider the Veteran's bilateral hearing loss to be a disability for VA purposes have not been met.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. 223, 225 (1992).  In this case, although the evidence indicates some degree of hearing loss, the competent evidence of record does not confirm that the criteria under 38 C.F.R. § 3.385 to consider the Veteran's impaired hearing a disability for VA purposes were met at any time during the appeal period.  Therefore, without a current diagnosis of a hearing loss disability in accordance with 38 C.F.R. § 3.385, service connection is not warranted.

The Board has considered the lay evidence of record, including the Veteran's reports of difficulty hearing related to her noise exposure in service.  As a layperson, the Veteran is competent to report that she experiences difficulty hearing in both ears.  However, she is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.








____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


